REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the valve timing adjusting device of claim 1, the inclusion of:
“wherein the first switch operates at a first switching frequency, and
wherein the second switch operates at a second switching frequency different from the first switching frequency” was not found.
The prior art of Tadokoro et al. (US 2014/0245978) teaches a valve timing control system comprising a first motor configured to adjust a rotation phase of a first camshaft via a first electric camshaft phaser, and a second motor configured to adjust a rotation phase of a second camshaft via a second electric camshaft phaser, the first electric camshaft phaser having a first reduction ratio (based on a number of teeth and a number of rollers of a gear box of the first electric camshaft phaser) and the second electric camshaft phaser having a second reduction ratio different from the first reduction ratio.  The prior art, however, does not fairly teach or suggest operating the first and second motors at different switching frequencies as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746